DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,981,576. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed in the current application such as the computing device that go through the memory test and based on the test result, command is executed for the vehicle sensor is already covered by the parent patented claim. 
Applicant has claimed the current subject matter in a broader form which is not distinct from the patented claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 11-15, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cullen et al (US 2015/0280919). 

Claims 1, 11 and 20.    Cullen teaches a method implemented on a vehicle, the method comprising:
receiving, from a computing device configured on the vehicle, a command for operations of a control element of the vehicle, the computing device having a memory, at least one processor, and firmware stored in the memory and executed in the at least one processor to generate the command (abstract) ;
in response to the command,
initiating a test of a portion of the memory of the computing device (para 0011), performs a cryptography examination of the payload to validate processing data; 
and determining whether the portion of the memory passes the test; and based on a result of the test, performing one of (para 0024-0025), failure test results in an alert:
forwarding the command for execution via the control element of the vehicle, in response to a determination that the portion of the memory passes the test (para 0066), majority voting confirm the passing of the test; and preventing the command from being executed via the control element of the vehicle, in response to a determination that the portion of the memory fails the test (para 0069), failure can be detected and prevented from taking action based on the failure result, another word the processing module examine the validation of the decision making, and in a case of where it doesn’t pass, processing module does not move forward the command decision of the unmanned vehicle.

Claim 2.    The method of claim 1, further comprising:
receiving input data from at least one sensor configured on the vehicle; and generating, by the computing device, the command based on the input data (para 0008), receive sensor data to send signals to the actuator of the unmanned vehicle.

Claim 6.    The method of claim 1, wherein the portion of the memory is identified based on a type of the command (para 0016), identifying the cryptography messages.

Claim 7.    The method of claim 6, wherein the portion of the memory stores the firmware and data used in generating the command (para 0076), firmware stored in the memory.

Claim 8.    The method of claim 7, wherein a portion of the memory that is not included in the test does not store:
instructions for the generation of the command; and data that has impact on the generation of the command (para 0064), discloses the key storing command only, thus does not stores impacting data. 

Claim 12.    The vehicle of claim 11, wherein the computing device is sealed in one integrated circuit package for a system on chip (para 0076).

Claim 13.    The vehicle of claim 12, wherein the command controller is external to the system on chip (para 0076).

Claim 14.    The vehicle of claim 12, wherein the computing device includes a memory test circuity that performs the test in response to a request from the command controller (para 0011).

Claim 15.    The vehicle of claim 11, further comprising: at least one sensor to generate input data for the computing device, wherein the computing device generates the command based on the input data (para 0011).

Claim 17.    The vehicle of claim 16, wherein the control element adjusts at least one of: acceleration of the vehicle; speed of the vehicle; and direction of the vehicle (para 0038).

Claim 18.    The vehicle of claim 11, wherein the portion of the memory is identified based on a type of the command for storing: one or more modules of the firmware used to generate the command; and data used in generating the command (para 0076), firmware of the system to generate command.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-5, 9-10, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cullen et al (US 2015/0280919), in view of Nordbruch (US 2017/0075352).


Claims 3, 16.    Cullen does not specifically discloses The method of claim 2, wherein the at least one sensor includes at least one of: a camera; an infrared camera; a sonar; a radar; and a lidar; Nordbruch teaches  acceleration of the vehicle; speed of the vehicle; and direction of the vehicle using various sensors (Fig.1-4, para 0032 and 0035); therefore it would have been obvious to ordinary skilled artisan at the time of invention to modify Cullen by Nordbruch to include various sensors such as lidar as a part of Cullen’s data collecting medium for the vehicle. 

Claim 4.    Cullen teaches The method of claim 3, wherein the computing device generates commands for autonomous driving of the vehicle (para 0017), generates command.

Claim 5.    The method of claim 3, wherein the operations of the control element control at least one of:
acceleration of the vehicle; speed of the vehicle; and direction of the vehicle (para 0038), speed sensors used to control the speed of the vehicle by the control command.

Claims 9 and 19.    Cullen does not teach further comprising: in response to the determination that the portion of the memory fails the test, generating a replacement command of the received command; however Nordbruch teaches generating a replacement command as a substitute of the two commands (Fig.1-4, para 0032 and 0035, 0098); therefore it would have been obvious to ordinary skilled artisan at the time of invention to modify Cullen by Nordbruch to include various data cleaning capabilities to eliminate bad commands to be stored in the system memory. 

Claim 10.    Cullen does not teach the method of claim 9, wherein the replacement command is configured to perform at least one of: requesting a human operator of the vehicle to take control of the vehicle; starting a preprogrammed emergency response routine to place the vehicle in a safe condition; and reducing the speed of the vehicle for a stop;  Norbruch teaches  acceleration of the vehicle; speed of the vehicle; and direction of the vehicle (Fig.4, para 0015, 0022 and 0026); therefore it would have been obvious to ordinary skilled artisan at the time of invention to modify Cullen by Nordbruch to include command replacement capabilities to eliminate bad data and store the new command data in the system. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3666